Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 12 and 13 are objected to because of the following informalities:    Appropriate correction is required.
Claim 12 has “product” recited twice in first limitation.
Claim 13 has “and” recited as the last word on the claim without any additional limitation. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-8 and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 2015/0262460 A1 to Ito.
Claim 1. An image processing device comprising: at least one memory configured to store instructions; and at least one processor configured to execute the instructions to: detect a change in display status of a product, based on a captured image including the product; Ito [0083] teaches a method of determining whether the position of an item has been moved, and a method of determining whether a customer has reached out his/her hand to an item will be described, referring to FIGS. 7 to 9. 
Ito [0096] teaches the area 31b in the image 6 may be set outside the external form of the item 32 in the image 6, as illustrated in FIG. 8. In this case, the exhibition management apparatus 200 determines that the item 32 has been moved from the proper position when at least a part of the area in the image 7 in which the item 32 appears is not included in the area 31b. Accordingly, when the customer 30 has taken the item 32 in hand and subsequently returned it, for example, it is not determined that the item 32 has been moved as long as the amount of movement of the item 32 need not be re-exhibited.
and determine that the product is returned to a different place from a place where the product has been picked up based on the detected change and the captured image. Ito [0084] teaches the method of determining whether or not an item has been moved will be described, referring to FIGS. 7 and 8. The exhibition management apparatus 200 has an image of an item preliminarily stored therein. In addition, before starting monitoring the situation of an item after the item is exhibited, the exhibition management apparatus 200 acquires an image captured with the item being properly exhibited in the item placement area, then acquires and stores information indicating the image area of the item appearing in the acquired image. 
Ito [0085] teaches a state that an item has been moved includes a state that the item is no longer existing in the item placement area, and a state that the position of the item has been moved from the proper position in the item placement area. When an image that matches a preliminarily stored image of the item is detected in the image of the set area corresponding to the item placement area among the images received from the sensor device 100, the exhibition management apparatus 200 determines that the item exists in the item placement area, or determines that the item does not exists in the item placement area when no image matching the image of the item has been detected. 
Ito [0092] teaches the image 6 is an image of the same area as that in the image 5 captured by the sensor device 100 before starting monitoring the situation of the item. In the image 6, the area 31a is the set area which has been set to a similar position or range to the image 5, and corresponds to the item 32. Additionally, in the image 6, the item 32 is photographed in a state placed at the proper position in the corresponding item placement area. 
Ito [0093] teaches the image 7 is an image captured by the sensor device 100. The area in which the image 7 has been captured is identical to the area in which the image 5 and the image 6 have been captured. The state of the item placement area appearing in the image 7 is such that the customer 30 has taken the item 32 in hand and subsequently returned the item 32 to the item placement area so that the item 32 has been moved from the proper position in the item placement area. 
Ito [0094] teaches let us assume that the exhibition management apparatus 200 has received data of the image 6 from the sensor device 100 before starting monitoring the situation of the item. On this occasion, the exhibition management apparatus 200 acquires an area 31b appearing in the image in which the item 32 is placed, and stores the acquired area 31b as an image area of the properly placed item 32 in the storage device (such as HDD 203) provided in the exhibition management apparatus 200. 
Ito [0095] teaches next, let us assume that data of the image 7 has been received from the sensor device 100. On this occasion, when the image area of the item 32 and the area 31b in the image 7 do not match, the exhibition management apparatus 200 determines that the position of the item 32 in the item placement area corresponding to the area 31a has been moved from the proper position. 
Ito [0096] teaches the area 31b in the image 6 may be set outside the external form of the item 32 in the image 6, as illustrated in FIG. 8. In this case, the exhibition management apparatus 200 determines that the item 32 has been moved from the proper position when at least a part of the area in the image 7 in which the item 32 appears is not included in the area 31b. Accordingly, when the customer 30 has taken the item 32 in hand and subsequently returned it, for example, it is not determined that the item 32 has been moved as long as the amount of movement of the item 32 need not be re-exhibited. Therefore, outputting an alarm is prevented when the amount of movement of the item 32 need not be re-exhibited. 
Claim 2. The image processing device according to claim 1, wherein: the at least one processor is configured to: detect the person based on the captured image; Ito [0087] teaches FIG. 7 illustrates an exemplary determination of whether an item exists in an item placement area. The image 5 is an image captured by the sensor device 100. The subjects of the image 5 include the customer 30, the store shelf 31, and the item 32. The store shelf 31 is installed in the front of the sensor device 100. The customer 30 is located at the far end of the store shelf 31 seen from the sensor device 100.
associate the detected change with a person; and detect that the product is returned to the different place based on a result of the associating.  Ito [0099] FIG. 9 illustrates an exemplary determination of whether a customer has reached out his/her hand to an item. The image 8 is an image of the same area as that in the image 7 captured by the sensor device 100. The subjects of the image 8 include the customer 30, the store shelf 31, and the item 32, similarly to the image 7. In the following, description of elements in the image 8 similar to those in the image 7 will be omitted. 
Ito [0100] teaches in the image 8, the customer 30 is located at the far end of the store shelf 31 seen from the sensor device 100. In the image 8, the position of a wrist 30a of the customer 30 is not included in the area 31a. 
Ito [0101] teaches here, let us assume that the exhibition management apparatus 200 has received data of the image 8 from the sensor device 100. On this occasion, the position of the wrist 30a is not included in the area 31a and therefore the exhibition management apparatus 200 determines that the customer 30 has not reached out his/her hand to the item 32. 
Ito [0102] teaches the image 9 is an image of the same area as that in the image 7 captured by the sensor device 100. In the following, description of elements in the image 9 similar to those in the image 7 will be omitted. In the image 9, the position of the wrist 30a is included in the area 31a. 
Ito [0103] teaches here, let us assume that the exhibition management apparatus 200 has received data of the image 9 from the sensor device 100. On this occasion, the position of the wrist 30a is included in the area 31a and therefore the exhibition management apparatus 200 determines that the customer 30 has reached out his/her hand to the item 32.
Ito [0108] teaches the skeleton detection unit 120 detects the position of a predetermined region of the skeleton such as the wrist of a person appearing in the image, based on the image data and depth information according to the depth sensor 105. The skeleton detection unit 120 detects the position of the region of the skeleton each time the image acquisition unit 110 acquires image data, and generates skeletal information including the position information of each part of the skeleton. The position information of each region of the skeleton includes information indicating the coordinates on an image of each region of a customer appearing in the image, and information indicating the depth of each region of the skeleton. The "depth of a region (e.g., wrist) of the skeleton" refers to the depth of pixels corresponding to each region of the skeleton.
Ito [0160] teaches when a customer, facing the direction of an item, has moved with the item in hand, it is conceivable that the customer has moved with the item in hand for a legitimate purpose. Therefore, as described in FIG. 16, the skeletal information is first detected (the customer 30 appears in the vicinity of the item placement area). Next, a state is detected in which the customer is facing the direction of the item placement area, and a state is detected in which the customer has reached out his/her hand to the item. Subsequently, when the item does not exist in the item placement area with the skeletal information being no longer detected (the customer 30 left the vicinity of the item placement area), the exhibition management apparatus 200 determines that the customer has moved, taking the item in hand with the purpose of purchasing the same.
Claim 3. The image processing device according to claim 2, wherein the at least one processor is configured to: generate association information representing a relation between the detected change and the person; Ito [Abstract] teaches a monitoring apparatus acquires a first piece of information indicating a detection result of whether or not an item placed in an item placement area has been moved, and a second piece of information indicating a detection result of a direction of a person located around the item placement area and determines whether or not to output warning information, based on the first piece of information and the second piece of information 
Ito [0098] teaches a method of determining whether a customer has reached out his/her hand to an item will be described, referring to FIG. 9. The exhibition management apparatus 200 determines that a customer has reached out his/her hand to an item when the position of the customer's wrist appearing in an image is within the range of the set area corresponding to the item placement area.
integrate the association information of a same person; Ito [0003] teaches a technique of determining the situation in a store using image data or sensor data is drawing attention. For example, there is proposed a technique which determines a degree of suspiciousness of a person based on an image of the person detected from a monitored image, stores the image of the person together with the degree of suspiciousness which has been set for the image of the person, and outputs a warning when an image of a person whose stored degree of suspiciousness is equal to or more than a predetermined value matches the image of the person detected from the monitored image.
and detect that the product is returned to the different place based on a result of the integrating. Ito [0108] teaches the skeleton detection unit 120 detects the position of a predetermined region of the skeleton such as the wrist of a person appearing in the image, based on the image data and depth information according to the depth sensor 105. The skeleton detection unit 120 detects the position of the region of the skeleton each time the image acquisition unit 110 acquires image data, and generates skeletal information including the position information of each part of the skeleton. The position information of each region of the skeleton includes information indicating the coordinates on an image of each region of a customer appearing in the image, and information indicating the depth of each region of the skeleton. The "depth of a region (e.g., wrist) of the skeleton" refers to the depth of pixels corresponding to each region of the skeleton. 
Ito [0160] teaches when a customer, facing the direction of an item, has moved with the item in hand, it is conceivable that the customer has moved with the item in hand for a legitimate purpose. Therefore, as described in FIG. 16, the skeletal information is first detected (the customer 30 appears in the vicinity of the item placement area). Next, a state is detected in which the customer is facing the direction of the item placement area, and a state is detected in which the customer has reached out his/her hand to the item. Subsequently, when the item does not exist in the item placement area with the skeletal information being no longer detected (the customer 30 left the vicinity of the item placement area), the exhibition management apparatus 200 determines that the customer has moved, taking the item in hand with the purpose of purchasing the same.
Claim 5. The image processing device according to claim 1, tracking wherein the at least one processor is configured to: generate tracking data of a person based on the captured image, Ito [0048] teaches In addition, the sensor device 100 detects skeletal information of the person (customer, in this case) appearing in the image. In the present embodiment, the sensor device 100 detects at least a wrist as a region of the skeleton of the customer. In addition, the skeletal information includes position information of a corresponding region of the skeleton. The position information includes a position and a depth in an image for each region of the skeleton. The depth refers to the distance from the sensor device 100 to the subject for each pixel.
Ito [0108] teaches the skeleton detection unit 120 detects the position of a predetermined region of the skeleton such as the wrist of a person appearing in the image, based on the image data and depth information according to the depth sensor 105. The skeleton detection unit 120 detects the position of the region of the skeleton each time the image acquisition unit 110 acquires image data, and generates skeletal information including the position information of each part of the skeleton. The position information of each region of the skeleton includes information indicating the coordinates on an image of each region of a customer appearing in the image, and information indicating the depth of each region of the skeleton. The "depth of a region (e.g., wrist) of the skeleton" refers to the depth of pixels corresponding to each region of the skeleton.
Ito [0147] teaches a customer ID column has set therein an identifier for identifying a customer appearing in an image. A customer direction flag column has set therein information indicating whether a state has been detected in which a customer has faced the direction of the item placement area during the period from when the customer's skeleton is detected (the customer appears in the vicinity of the item placement area) to when the customer's skeleton is no longer detected (the customer left the vicinity of the item placement area). For example, the customer direction flag column is set to "TRUE" when a state has been detected, at least once, in which the customer's body had faced the direction of the item placement area during the period from when the customer appeared in the vicinity of the item placement area to when the customer left there, with the initial value of the identifier having been set to "FALSE". On the other hand, the customer direction flag column remains to be "FALSE" when a state has never been detected in which the customer's body had faced the direction of the item placement area during the period from when the customer appeared in the vicinity of the item placement area to when the customer left there.
Ito [0155] teaches here, let us assume that the exhibition management apparatus 200 starts receiving the skeletal information of the customer 30 (i.e., receives the skeletal information of the customer 30 for the first time), and subsequently receives the image data in the order of images 40, 41 and 42. On this occasion, the exhibition management apparatus 200 first detects, by receiving the skeletal information of the customer 30 corresponding to an image (not illustrated) which had been received before the image 40, that the customer 30 has appeared in the vicinity of the item placement area.
Ito [0160] teaches when a customer, facing the direction of an item, has moved with the item in hand, it is conceivable that the customer has moved with the item in hand for a legitimate purpose. Therefore, as described in FIG. 16, the skeletal information is first detected (the customer 30 appears in the vicinity of the item placement area). Next, a state is detected in which the customer is facing the direction of the item placement area, and a state is detected in which the customer has reached out his/her hand to the item. Subsequently, when the item does not exist in the item placement area with the skeletal information being no longer detected (the customer 30 left the vicinity of the item placement area), the exhibition management apparatus 200 determines that the customer has moved, taking the item in hand with the purpose of purchasing the same., [0181]
detect that the product is returned to the different place based on the detected change and the generated tracking data. Ito [0097] teaches in addition, determining whether or not an item has been moved is not limited to the method described referring to FIGS. 7 and 8. For example, the determining is possible by analyzing the received image to extract a position indicating the characteristics included in the shape of an item in an image, and comparing the extracted representative position and the position at which the item is placed. In addition, whether or not the position of an item has been moved may be determined by whether it is possible to read information of an IC tag attached to each item by a non-contact IC reader installed in each item placement area.
Ito [0104] teaches determining whether a customer has reached out his/her hand to an item is not limited to the method described in FIG. 9, and whether or not an item has been moved may be determined, for example, by whether information of an IC tag attached to each item is readable by a non-contact IC reader held by each customer. 
Claim 6. The image processing device according to claim 5, wherein the tracking data includes a person identifier and an identifier corresponding to a location of the product. Ito [0097] teaches in addition, determining whether or not an item has been moved is not limited to the method described referring to FIGS. 7 and 8. For example, the determining is possible by analyzing the received image to extract a position indicating the characteristics included in the shape of an item in an image, and comparing the extracted representative position and the position at which the item is placed. In addition, whether or not the position of an item has been moved may be determined by whether it is possible to read information of an IC tag attached to each item by a non-contact IC reader installed in each item placement area.
Ito [0104] teaches determining whether a customer has reached out his/her hand to an item is not limited to the method described in FIG. 9, and whether or not an item has been moved may be determined, for example, by whether information of an IC tag attached to each item is readable by a non-contact IC reader held by each customer. 
Claim 7. The image processing device according to claim 1, wherein the at least one processor is configured to: detect the change product by comparing the captured image with a second image captured earlier than the captured image. Ito [0092] teaches the image 6 is an image of the same area as that in the image 5 captured by the sensor device 100 before starting monitoring the situation of the item. In the image 6, the area 31a is the set area which has been set to a similar position or range to the image 5, and corresponds to the item 32. Additionally, in the image 6, the item 32 is photographed in a state placed at the proper position in the corresponding item placement area. 
Ito [0093] teaches the image 7 is an image captured by the sensor device 100. The area in which the image 7 has been captured is identical to the area in which the image 5 and the image 6 have been captured. The state of the item placement area appearing in the image 7 is such that the customer 30 has taken the item 32 in hand and subsequently returned the item 32 to the item placement area so that the item 32 has been moved from the proper position in the item placement area. 
Ito [0107] teaches the image acquisition unit 110 acquires data of images captured by the imaging camera 104 at a predetermined time interval (e.g., every 1/30 seconds). 
Claim 8. The image processing device according to claim 7, wherein the at least one processor is configured to: update the second image; and in a case where a predetermined condition is satisfied, update a portion of the second image, the portion corresponding to a non-change region. Ito [0092] teaches the image 6 is an image of the same area as that in the image 5 captured by the sensor device 100 before starting monitoring the situation of the item. In the image 6, the area 31a is the set area which has been set to a similar position or range to the image 5, and corresponds to the item 32. Additionally, in the image 6, the item 32 is photographed in a state placed at the proper position in the corresponding item placement area. 
Ito [0093] teaches the image 7 is an image captured by the sensor device 100. The area in which the image 7 has been captured is identical to the area in which the image 5 and the image 6 have been captured. The state of the item placement area appearing in the image 7 is such that the customer 30 has taken the item 32 in hand and subsequently returned the item 32 to the item placement area so that the item 32 has been moved from the proper position in the item placement area. 
Claim 12. It differs from claim 12 in that it is an image processing method executed by an image processing device of claim 1. Therefore claim 12 has been analyzed and reviewed in the same way as claim 1. See the above analysis. 
Claim 13. It differs from claim 1 in that it is a non-transitory computer-readable medium storing a program instructions to cause a computer to execute an image processing method executed by an image processing device of claim 1. Therefore claim 13 has been analyzed and reviewed in the same way as claim 1. See the above analysis. 
Claim 14. The image processing device according to claim 1, wherein the at least one processor is configured to: transmit a notification, to a terminal of worker in the store, based on a result of detecting. Ito [0160] teaches a message notifying the situation is then displayed on the display 304 of the terminal apparatus 300.
Ito [0166] teaches a message notifying the situation is displayed on the display 304 of the terminal apparatus 300. Accordingly, even when a sales clerk is too busy to keep an eye on customers and the store shelf, the sales clerk is able to recognize that exhibition of the item is disordered, and take an action of returning the item to the proper position.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-11 and 15-16  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0262460 A1 to Ito in view of US 2010/0161435 A1 to Shimizu et al., hereinafter, “Shimizu” and JP 2002318277 A to Ono et al., hereinafter, “Ono”.
 Claim 9. While Ito teaches outputting a notification, Ito fails to explicitly teach an urgency for the notification. Shimizu, in the field of tracking products in a retail environment using image data, teaches wherein the at least one processor is configured to: transmit a notification based on a result of the detecting; and control timing of the notification in accordance with urgency of the notification. Shimizu [0050] teaches in the alert notification condition master 146, even if alert conditions are the same in the commodity code 146aa and the shelf code 146ab of the key field 146a, the alert conditions can be set as different conditions if the alert conditions are different in the warning value field 146bb. The user needs to set, for a smaller alert value with a higher emergency degree, a smaller alert code corresponding to a message with a high emergency degree. Examiner understands Shimizu teaches setting a different and particular alert condition of an alarm, setting a condition for a notification of the alarm is well-known. Per specification [0225] for control timing, refrigerated items will require an immediate notification opposed to non-refrigerated items. Examiner interprets Shimizu setting a smaller alert value with higher emergency degree to be control timing. 
Shimizu [0077] teaches the commodity display quantity managing system 101 according to this embodiment is characterized by comparing a value obtained by adding the number of unsettled commodities to the quantity of the commodity 103 with the alert value and outputting a different reporting signal according to whether the value is larger or not larger than the alert value. In other words, even when the display quantity of stock changes, if the commodity 103 is not settled, it is likely that the customer 104 returns the commodity 103 to the commodity display shelf 109. Therefore, if the commodity 103 is unsettled, the commodity display quantity managing system 101 displays, on the PDA terminal 112, an indication that, although the display quantity of stock reaches the alert value, the unsettled (unsold) commodity 103 is included in the display quantity of stock. This makes it possible to inform the store clerk 106 that emergency of commodity supply is low. In other words, the store clerk 106 can perform supply work for commodities at more appropriate timing.
For setting the condition of an alarm in well-known, is further taught by Ono [0082] teaches when a microwave is detected by the microwave detector body 12, if the installation information is not stored in the target object information temporary storage unit 15, the target object is not detected during the previous operation of the GPS detection unit 3, or the calculation of the current position information or the detection of the target object based on the calculation is performed. For example, when the signal strength is less than or equal to a certain level, the urgency is low, and thus the generation of an alarm is suspended. It is possible to wait for the detection process of the target object based on the acquisition of the next positional information, and to perform an alarm process in order to confirm that there is a target object which emits the microwave around the target object (if no target object is detected, an alarm is not given or a reduced alarm is given). Of course, if the signal strength is large, there is an urgency, so that an alarm is immediately output. Examiner understands Ono teaches the urgency of an alarm, setting a purpose of a notification of the alarm is well-known. Setting the purpose being based on a number of the customer in the store is merely a design option. 
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious to one of ordinary skill in the art to modify transmitting a notification, to a terminal of worker in the store, based on a result of detecting movement of a product by Ito with Shimizu with Ono’s teaching of the notification in accordance with urgency of the notification. One would have been motivated to perform this combination due to the fact that it allows efficient notification to a store employee (Shimizu [0007-0010]). In combination, Ito is not altered in that Ito continues to detect movement of a product in a retail environment using image data, and Shimizu continues to the notification in accordance with urgency of the notification. Ono's teachings perform the same as they do separately of the condition of the urgency of the notification.
Therefore one of ordinary skill in the art, such as an individual working in the field of objects detection for surveillance could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 9.
Claim 10. Ono further teaches wherein the at least one processor is configured to: suspend the notification in a case where a given condition is satisfied; and execute the notification without suspending in a case where the given condition is satisfied and there is urgency. Ono [0082] teaches when a microwave is detected by the microwave detector body 12, if the installation information is not stored in the target object information temporary storage unit 15, the target object is not detected during the previous operation of the GPS detection unit 3, or the calculation of the current position information or the detection of the target object based on the calculation is performed. For example, when the signal strength is less than or equal to a certain level, the urgency is low, and thus the generation of an alarm is suspended. It is possible to wait for the detection process of the target object based on the acquisition of the next positional information, and to perform an alarm process in order to confirm that there is a target object which emits the microwave around the target object (if no target object is detected, an alarm is not given or a reduced alarm is given). Of course, if the signal strength is large, there is an urgency, so that an alarm is immediately output.
Claim 11. Shimizu and Ono further teaches wherein the at least one processor is configured to: determine the urgency of the notification based on a type of the product and a place where the product has been picked up. Shimizu [0050] teaches in the alert notification condition master 146, even if alert conditions are the same in the commodity code 146aa and the shelf code 146ab of the key field 146a, the alert conditions can be set as different conditions if the alert conditions are different in the warning value field 146bb. The user needs to set, for a smaller alert value with a higher emergency degree, a smaller alert code corresponding to a message with a high emergency degree. Examiner understands Shimizu teaches setting a different and particular alert condition of an alarm, setting a condition for a notification of the alarm is well-known. Setting the condition being based on a type of the product and a place where the product has been picked up. 
Shimizu [0077] teaches the commodity display quantity managing system 101 according to this embodiment is characterized by comparing a value obtained by adding the number of unsettled commodities to the quantity of the commodity 103 with the alert value and outputting a different reporting signal according to whether the value is larger or not larger than the alert value. In other words, even when the display quantity of stock changes, if the commodity 103 is not settled, it is likely that the customer 104 returns the commodity 103 to the commodity display shelf 109. Therefore, if the commodity 103 is unsettled, the commodity display quantity managing system 101 displays, on the PDA terminal 112, an indication that, although the display quantity of stock reaches the alert value, the unsettled (unsold) commodity 103 is included in the display quantity of stock. This makes it possible to inform the store clerk 106 that emergency of commodity supply is low. In other words, the store clerk 106 can perform supply work for commodities at more appropriate timing.
For setting the condition of an alarm in well-known, is further taught by Ono [0082] teaches when a microwave is detected by the microwave detector body 12, if the installation information is not stored in the target object information temporary storage unit 15, the target object is not detected during the previous operation of the GPS detection unit 3, or the calculation of the current position information or the detection of the target object based on the calculation is performed. For example, when the signal strength is less than or equal to a certain level, the urgency is low, and thus the generation of an alarm is suspended. It is possible to wait for the detection process of the target object based on the acquisition of the next positional information, and to perform an alarm process in order to confirm that there is a target object which emits the microwave around the target object (if no target object is detected, an alarm is not given or a reduced alarm is given). Of course, if the signal strength is large, there is an urgency, so that an alarm is immediately output. Examiner understands Ono teaches the urgency of an alarm, setting a condition for a notification of the alarm is well-known. Setting the purpose being based on a location of the customer in the store is merely a design option.
Claim 15. Shimizu and Ono further teaches wherein the at least one processor is configured to: determine the urgency of the notification based on a number of the customer in the store. Shimizu [0050] teaches in the alert notification condition master 146, even if alert conditions are the same in the commodity code 146aa and the shelf code 146ab of the key field 146a, the alert conditions can be set as different conditions if the alert conditions are different in the warning value field 146bb. The user needs to set, for a smaller alert value with a higher emergency degree, a smaller alert code corresponding to a message with a high emergency degree. Examiner understands Shimizu teaches setting a different and particular alert condition of an alarm, setting a condition for a notification of the alarm is well-known. Setting the condition being based on a number of the customer in the store is merely a design option. 
Shimizu [0077] teaches the commodity display quantity managing system 101 according to this embodiment is characterized by comparing a value obtained by adding the number of unsettled commodities to the quantity of the commodity 103 with the alert value and outputting a different reporting signal according to whether the value is larger or not larger than the alert value. In other words, even when the display quantity of stock changes, if the commodity 103 is not settled, it is likely that the customer 104 returns the commodity 103 to the commodity display shelf 109. Therefore, if the commodity 103 is unsettled, the commodity display quantity managing system 101 displays, on the PDA terminal 112, an indication that, although the display quantity of stock reaches the alert value, the unsettled (unsold) commodity 103 is included in the display quantity of stock. This makes it possible to inform the store clerk 106 that emergency of commodity supply is low. In other words, the store clerk 106 can perform supply work for commodities at more appropriate timing.
For setting the condition of an alarm in well-known, is further taught by Ono [0082] teaches when a microwave is detected by the microwave detector body 12, if the installation information is not stored in the target object information temporary storage unit 15, the target object is not detected during the previous operation of the GPS detection unit 3, or the calculation of the current position information or the detection of the target object based on the calculation is performed. For example, when the signal strength is less than or equal to a certain level, the urgency is low, and thus the generation of an alarm is suspended. It is possible to wait for the detection process of the target object based on the acquisition of the next positional information, and to perform an alarm process in order to confirm that there is a target object which emits the microwave around the target object (if no target object is detected, an alarm is not given or a reduced alarm is given). Of course, if the signal strength is large, there is an urgency, so that an alarm is immediately output. Examiner understands Ono teaches the urgency of an alarm, setting a condition for a notification of the alarm is well-known. Setting the purpose being based on a location of the customer in the store is merely a design option.
Claim 16. Shimizu and Ono further teaches wherein the at least one processor is configured to: determine the urgency of the notification based on a location of the customer in the store. Shimizu [0050] teaches in the alert notification condition master 146, even if alert conditions are the same in the commodity code 146aa and the shelf code 146ab of the key field 146a, the alert conditions can be set as different conditions if the alert conditions are different in the warning value field 146bb. The user needs to set, for a smaller alert value with a higher emergency degree, a smaller alert code corresponding to a message with a high emergency degree. Examiner understands Shimizu teaches setting a different and particular alert condition of an alarm, setting a condition for a notification of the alarm is well-known. Setting the purpose being based on a location of the customer in the store is merely a design option. 
Shimizu [0077] teaches the commodity display quantity managing system 101 according to this embodiment is characterized by comparing a value obtained by adding the number of unsettled commodities to the quantity of the commodity 103 with the alert value and outputting a different reporting signal according to whether the value is larger or not larger than the alert value. In other words, even when the display quantity of stock changes, if the commodity 103 is not settled, it is likely that the customer 104 returns the commodity 103 to the commodity display shelf 109. Therefore, if the commodity 103 is unsettled, the commodity display quantity managing system 101 displays, on the PDA terminal 112, an indication that, although the display quantity of stock reaches the alert value, the unsettled (unsold) commodity 103 is included in the display quantity of stock. This makes it possible to inform the store clerk 106 that emergency of commodity supply is low. In other words, the store clerk 106 can perform supply work for commodities at more appropriate timing.
For setting the condition of an alarm in well-known, is further taught by Ono [0082] teaches when a microwave is detected by the microwave detector body 12, if the installation information is not stored in the target object information temporary storage unit 15, the target object is not detected during the previous operation of the GPS detection unit 3, or the calculation of the current position information or the detection of the target object based on the calculation is performed. For example, when the signal strength is less than or equal to a certain level, the urgency is low, and thus the generation of an alarm is suspended. It is possible to wait for the detection process of the target object based on the acquisition of the next positional information, and to perform an alarm process in order to confirm that there is a target object which emits the microwave around the target object (if no target object is detected, an alarm is not given or a reduced alarm is given). Of course, if the signal strength is large, there is an urgency, so that an alarm is immediately output. Examiner understands Ono teaches the urgency of an alarm, setting a condition for a notification of the alarm is well-known. Setting the purpose being based on a location of the customer in the store is merely a design option.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP 2005-284671 A to Ide.
[0046] In each of the alarm process 1 to the alarm process 3, the process shown in the flowchart of FIG. 6 is executed using the data shown in FIG. FIG. 10 is a diagram illustrating an example of an alarm data table that stores messages displayed on the display unit 206 and alarm sound data output from the speaker 208 in accordance with each alarm condition of the alarm process 1 to the alarm process 3. This alarm data table is stored in the internal storage device 210 of the storefront terminal device 101.
[0047]  In the alarm data table, reference numeral 1001 denotes a number corresponding to each alarm process in steps S903, S905, and S906. Reference numeral 1002 denotes a message displayed on the display unit 206 of the storefront terminal device 101 in each process. Reference numeral 1003 denotes a message displayed on the portable information terminal 109. Reference numeral 1004 denotes alarm sound data reproduced from the speaker 208 of the store terminal apparatus 101. Reference numeral 1005 denotes a command for instructing output of an alarm sound from the storefront terminal device 101 to the gate 103A or 103B. In response to the command, the gate side corresponds to the alarm sound data registered in the alarm sound 1004. An alarm sound is output from the alarm unit 114.
[0048] First, in the alarm process 1, in step S601 of FIG. 6, a message “Alarm product has been taken out without permission” in FIG. 10 is displayed in the area of the message 701 on the screen shown in FIG. In step S602, D1 is selected as the alarm sound and is reproduced from the speaker 208. In step S <b> 603, a command C <b> 1 that prohibits output of an alarm sound is transmitted to the gate 103. Note that it is not necessary to transmit the alarm sound output command itself instead of the output prohibition command. Furthermore, in step S604, screen information in which “high-priced product gate passage detection” is indicated in the message 801 in the screen content shown in FIG. 8 is transmitted to the mobile terminal.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661